Exhibit 10.92
 
INTERCREDITOR and NON-DISTURBANCE AGREEMENT
 
 
INTERCREDITOR AND NON-DISTURBANCE AGREEMENT (this “Agreement”) dated as of March
18, 2013, by and between, Debtors, Obligors, the First Lien Holder and the
Second Lien Holder (each as defined below).


RECITALS:
 
WHEREAS, PositiveID Corporation, a Delaware corporation (“PSID”), and
MicroFluidic Systems, a California corporation (each, together with its
successors and assigns, including any receiver, trustee or debtor-in-possession,
a “Debtor,” and collectively, the “Debtors”) and the First Lien Holder, are
parties to (i) that certain Sole and Exclusive License Agreement dated as of
December 20, 2012 (the “First Lien Holder License”) (ii) that certain Security
Agreement dated as of December 20, 2012 (the “First Lien Holder Security
Agreement”) and (iii) that certain Teaming Agreement by and between PSID,
MicroFluidic Systems and the First Lien Holder, effective January 2, 2013
(together with any “Subcontracts” (as defined therein), proposals and other
agreements arising thereunder or into which the parties thereto may from time to
time enter, the “Teaming Agreement”), all of which relate to the MBAND
Technology; the Teaming Agreement, collectively, with the First Lien Holder
License and the First Lien Holder Security Agreement, are referred to herein as
the “First Lien Holder Agreements”;
 
WHEREAS, PSID and the Second Lien Holder, are parties to that certain Securities
Purchase Agreement, dated as of December 31, 2012 but made effective as of
January 16, 2013 (the “Second Lien Securities Purchase Agreement”) pursuant to
which the Second Lien Holder has agreed to purchase Debentures from PSID;
 
WHEREAS, the Debtors have granted to the First Lien Holder a Lien (as defined
below) on their assets and properties described in Exhibit “A” attached hereto
(collectively, the “Boeing Collateral”);
 
WHEREAS, the Debtors have granted to the Second Lien Holder a Lien on their
assets and properties described in Exhibit “B” attached hereto (the “TCA
Collateral”);
 
WHEREAS, the Second Lien Holder and the First Lien Holder wish to set forth
their agreement as to certain of their respective rights and obligations with
respect to the Boeing Collateral and the TCA Collateral and their understanding
relative to their respective positions in the Boeing Collateral and the TCA
Collateral; and
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
Section 1.
Definitions.

 
1.1           General Terms.  As used in this Agreement, the following terms
shall have the respective meanings indicated below, such meanings to be
applicable equally to both the singular and the plural forms of the terms
defined:
 
“Agreement” shall have the meaning set forth in the preamble hereof.
 
“Bankruptcy Code” means the provisions of Title 11 of the United States Code, 11
U.S.C. §§101 et seq.
 
“Bankruptcy Law” means the Bankruptcy Code and any other federal, state or
foreign bankruptcy, insolvency, receivership or similar law.
 
“Boeing Collateral” shall have the meaning set forth in the Recitals hereto.
 
“Business Day” means any day of the year that is not a Saturday, a Sunday or a
day on which banks are required or authorized to close in New York City, New
York or Los Angeles, California.
 
“Collateral” means all assets and properties of any kind whatsoever, real or
personal, tangible or intangible and wherever located, of any Obligor, whether
now owned or hereafter acquired, upon which a Lien (including, without
limitation, any Liens granted in any Insolvency Proceeding) is now or hereafter
granted or purported to be granted by such Person in favor of a Secured
Creditor, as security for all or any part of the Obligations.
 
“Debentures” means the Initial Second Lien Debenture and all Subsequent Second
Lien Debentures.
 
“Debt Enforcement Action” means the filing of a lawsuit by a Secured Creditor to
collect any or all of the Obligations owing to such Secured Creditor in respect
of any Collateral.
 
“Debtor” and “Debtors” shall have the meaning set forth in the recitals hereof.
 
“Disposition” means any sale, lease, exchange, transfer or other disposition,
and “Dispose” and “Disposed of” shall have correlative meanings.
 
“Distribution” means, with respect to any indebtedness or obligation relating to
indebtedness, (a) any payment or distribution by any Person of cash, securities
or other property, by setoff or otherwise, on account of such indebtedness or
obligation or (b) any redemption, purchase or other acquisition of such
indebtedness or obligation by any Person.
 
“Documents” means the First Lien Documents and the Second Lien Documents, or any
of them.
 
“Event of Default” means each and any default, breach, “Event of Default” or
similar event under any First Lien Document or any Second Lien Document.
 
“First Lien Avoidance” shall have the meaning set forth in Section 7.4.
 
 
 

--------------------------------------------------------------------------------

 
 
“First Lien Collateral” means all of the Boeing Collateral.
 
“First Lien Documents” means the First Lien Holder Agreements, this Agreement,
and all other agreements, documents and instruments at any time executed by any
Obligor or any other Person with, or in favor of, the First Lien Holder in
connection therewith or related thereto, in each case, as amended, amended and
restated, supplemented, modified, replaced, substituted or renewed from time to
time.
 
“First Lien Holder” means The Boeing Company and its successors and assigns and,
acting on behalf of the First Lien Holder, its agents.
 
“First Lien Holder Agreements” shall have the meaning set forth in the recitals
hereto.
 
“First Lien Holder License” shall have the meaning set forth in the recitals
hereto.
 
“First Lien Holder Security Agreement” shall have the meaning set forth in the
recitals hereto.
 
“First Lien Obligations” means all obligations, liabilities and indebtedness of
every kind, nature and description owing by one or more of the Obligors to one
or more of the First Lien Holder evidenced by or arising under one or more of
the First Lien Documents, whether direct or indirect, absolute or contingent,
joint or several, due or not due, primary or secondary, liquidated or
unliquidated, including principal, interest, charges, fees, costs, indemnities
and reasonable expenses, however evidenced, and whether as principal, surety,
endorser, guarantor or otherwise, whether now existing or hereafter arising,
whether arising before, during or after the initial or any renewal term of any
First Lien Document and whether arising before, during or after the commencement
of any Insolvency Proceeding with respect to one or more of the Obligors (and
including the payment of any principal, interest, fees, costs, expenses and
other amounts (including default rate interest) which would accrue and become
due but for the commencement of such Insolvency Proceeding whether or not such
amounts are allowed or allowable in whole or in part in any such Insolvency
Proceeding).
 
“Initial Second Lien Debenture” means that certain Senior Secured, Convertible,
Redeemable Debenture, dated as of December 31, 2012 and effectively issued as of
January 16, 2013, by and between PSID and the Second Lien Holder.
 
“Insolvency Proceeding” means, as to any Obligor, any of the following:  (a) any
case or proceeding with respect to such Person under the Bankruptcy Code or any
other federal or state bankruptcy, insolvency, reorganization or other law
affecting creditors’ rights or any other or similar proceedings seeking any
stay, reorganization, arrangement, composition or readjustment of the
obligations and indebtedness of such Obligor, (b) any proceeding seeking the
appointment of any trustee, receiver, liquidator, custodian or other insolvency
official with similar powers with respect to such Obligor or any of its assets,
(c) any proceeding for liquidation, dissolution or other winding up of the
business of such Obligor or (d) any general assignment for the benefit of
creditors or any marshalling of assets of such Obligor.
 
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge or deposit arrangement, encumbrance, lien (statutory or otherwise) or
preference, priority or other security interest or preferential arrangement of
any kind or nature whatsoever (including those created by, arising under or
evidenced by any conditional sale or other title retention agreement, the
interest of a lessor under a capital lease, any financing lease having
substantially the same economic effect as any of the foregoing, or the filing of
any financing statement naming the owner of the asset to which such lien relates
as debtor, under the UCC or any comparable law).
 
 
 

--------------------------------------------------------------------------------

 
 
“Lien Enforcement Action” means (a) any action by any Secured Creditor to
foreclose on the Lien of such Person in any Collateral, (b) any action by any
Secured Creditor to take possession of, or sell or otherwise realize upon, or to
exercise any other rights or remedies with respect to, any Collateral, including
any Disposition after the occurrence of an Event of Default of any Collateral by
an Obligor with the consent of, or at the direction of, a Secured Creditor or
which proceeds are paid to such Secured Creditor, (c) the taking of any other
actions by a Secured Creditor against any Collateral, including the taking of
control or possession of, or the exercise of any right of setoff with respect
to, any Collateral and/or (d) the commencement by any Secured Creditor of any
legal proceedings or actions against or with respect to any Obligor or any of
such Obligor’s property or assets or any Collateral to facilitate any of the
actions described in clauses (a), (b) and (c) above, including the commencement
of any Insolvency Proceeding; provided that this definition shall not include
any Debt Enforcement Action.
 
“MBAND Technology” means all Licensed Products and Intellectual Property Rights,
each as defined in the First Lien Holder License.
 
“Obligations” means the First Lien Obligations and the Second Lien Obligations,
or any of them.
 
“Obligor” means each Debtor and each other Person liable on or in respect of any
of the Obligations or that has granted a Lien on any property or assets as
Collateral, together with such Person’s successors and assigns, including a
receiver, trustee or debtor-in-possession on behalf of such Person.
 
“Permitted Collateral Sale” means any Disposition of First Lien Collateral by
the First Lien Holder.  The term Permitted Collateral Sale shall not include any
Disposition occurring or effected under any circumstance or condition described
in the definition of “Release Event.”
 
“Person” means an individual, partnership, corporation (including a business
trust and a public benefit corporation), joint stock company, estate,
association, firm, enterprise, trust, limited liability company, unincorporated
association, joint venture, governmental authority or any other entity or
regulatory body.
 
“PSID” shall have the meaning set forth in the recitals hereto.
 
“PSID Security Agreement” means that certain Security Agreement, made as of
December 31, 2012 but made effective as of January 16, 2013, by and between PSID
and the Second Lien Holder.
 
“Release Documents” shall have the meaning set forth in Section 3.5.
 
“Release Event” means the taking of any Lien Enforcement Action by the First
Lien Holder against all or any portion of the First Lien Collateral (including a
Disposition conducted by any Obligor with the consent of the First Lien Holder)
or, after the occurrence and during the continuance of an Insolvency Proceeding
by or against any Obligor, the entry of an order of the Bankruptcy Court
pursuant to Section 363 of the Bankruptcy Code authorizing the sale of all or
any portion of the Collateral.
 
 
 

--------------------------------------------------------------------------------

 
 
“Satisfied in Full” or “Satisfaction in Full” means, with respect to any First
Lien Obligations, that: (a) all of such Obligations have been paid, performed or
discharged in full (with all such Obligations consisting of monetary or payment
obligations having been Satisfied In Full in cash), (b) no Person has any
further right to obtain, use, exploit or enjoy any rights, licenses, loans,
letters of credit, bankers’ acceptances, or other extensions of credit under the
documents relating to such Obligations and (c) any and all letters of credit,
bankers’ acceptances or similar instruments issued under such documents have
been cancelled and returned (or backed by stand-by guarantees or cash
collateralized) in accordance with the terms of such documents.
 
“Second Lien Collateral” shall mean all of the TCA Collateral less and except
for any of the First Lien Collateral.  For clarity, it is the intent of the
parties hereto that no Collateral that comprises any First Lien Collateral shall
also comprise any Second Lien Collateral and the Second Lien Holder shall not
directly or indirectly assert or take any position to the contrary.  For further
clarity, in no event shall any part of the “Second Lien Collateral” contain any
MBAND Technology.  The parties hereto acknowledge, however, that the TCA
Collateral includes the MBAND Technology, and the Second Lien Holder has a
second-position Lien on the MBAND Technology, which is subordinate to the First
Lien Holder’s Liens thereon.
 
“Second Lien Documents” means (i) the Second Lien Security Purchase Agreement,
(ii) the Initial Second Lien Debenture and, if any should be issued, the
Subsequent Second Lien Debentures, (iii) that certain Guaranty Agreement, dated
as of December 31, 2012 but made effective as of January 16, 2013, by and among
Steel Vault Security, LLC, MicroFluidic Systems, VeriGreen Energy Corporation,
Steel Vault Corporation, IFTH NY Sub, Inc., IFTH NJ Sub, Inc. and the Second
Lien Holder; (iv) the PSID Security Agreement; (v) the Sub Security Agreement;
and (vi) that certain Validity Guarantee, dated December 31, 2012, but made
effective as of January 16, 2013 by William J. Caragol, Jr. for the benefit of
the Second Lien Holder, this Agreement, and all other agreements, documents and
instruments at any time executed by any Obligor or any other Person with, or in
favor of, the Second Lien Holder in connection therewith or related thereto,
including such documents evidencing the purchase of Subsequent Second Lien
Debentures pursuant to the Second Lien Security Purchase Agreement, in each
case, as amended, amended and restated, supplemented, modified, replaced,
substituted or renewed from time to time in accordance with the terms of this
Agreement.
 
“Second Lien Holder” means TCA Global Credit Master Fund LP and its successors
and assigns and, acting on behalf of the Second Lien Holder, its agents.
 
“Second Lien Holder Agreements” means the agreements identified in clauses (i)
through (vi) in the definition of “Second Lien Documents” above.
 
“Second Lien Obligations” means all obligations, liabilities and indebtedness of
every kind, nature and description owing by one or more Obligors to the Second
Lien Holder, whether direct or indirect, absolute or contingent, joint or
several, due or not due, primary or secondary, liquidated or unliquidated,
including principal, interest, charges, fees, costs, indemnities and reasonable
expenses, however evidenced, whether as principal, surety, endorser, guarantor
or otherwise, whether now existing or hereafter arising, whether arising before,
during or after the term of the Second Lien Securities Purchase Agreement, under
any Debenture, and whether arising before, during or after the commencement of
any Insolvency Proceeding with respect to one or more of the Obligors (and
including the payment of any principal, interest, fees, costs and expenses and
other amounts (including default rate interest) which would accrue and become
due but for the commencement of such Insolvency Proceeding, whether or not such
amounts are allowed or allowable in whole or in part in any such Insolvency
Proceeding).
 
 
 

--------------------------------------------------------------------------------

 
 
“Second Lien Securities Purchase Agreement” shall have the meaning set forth in
the recitals hereto.
 
“Secured Creditors” means the First Lien Holder and the Second Lien Holder, or
any of them.
 
“Sub Security Agreement” means that certain Security Agreement, made as of
December 31, 2012 but made effective as of January 16, 2013, by and among Steel
Vault Security, LLC, MicroFluidic Systems, VeriGreen Energy Corporation, Steel
Vault Corporation, IFTH NY Sub, Inc., IFTH NJ Sub, Inc. and the Second Lien
Holder.
 
“Subsequent Second Lien Debentures” means all “Debentures” (as defined in the
Second Lien Securities Purchase Agreement) issued in accordance with the Second
Lien Securities Purchase Agreement and this Agreement other than the Initial
Second Lien Debenture.
 
“Teaming Agreement” shall have the meaning set forth in the Recitals hereto.
 
“TCA Collateral” shall have the meaning set forth in the Recitals hereto.
 
“UCC” means the Uniform Commercial Code of any applicable jurisdiction and, if
the applicable jurisdiction shall not have any Uniform Commercial Code, the
Uniform Commercial Code as in effect in the State of Delaware.
 
“UCC Notice” shall have the meaning set forth in Section 4.1.
 
1.2           Certain Matters of Construction.  The words “hereof”, “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement and section references are to this Agreement unless otherwise
specified.  For purposes of this Agreement, the following additional rules of
construction shall apply: (a) wherever from the context it appears appropriate,
each term stated in either the singular or plural shall include the singular and
the plural, and pronouns stated in the masculine, feminine or neuter gender
shall include the masculine, the feminine and the neuter, (b) the term
“including” shall not be limiting or exclusive, unless specifically indicated to
the contrary, (c) all references to statutes and related regulations shall
include any amendments of same and any successor statutes and regulations and
(d) unless otherwise specified, all references to any instruments or agreements,
including references to any of this Agreement and the Documents, shall include
any and all modifications or amendments thereto and any and all extensions or
renewals thereof, in each case, made in accordance with the terms hereof.
 
Section 2.
Standstill Provision.

 
2.1           Until such time as all First Lien Obligations have been Satisfied
in Full and subject to the other terms and conditions of this Agreement
(including without limitation Section 4.1), the Second Lien Holder shall not
take any Lien Enforcement Action or Debt Enforcement Action with respect to the
First Lien Collateral. For clarity, as set forth in Section 3.11 below, the
First Lien Holder acknowledges and agrees that it shall not directly or
indirectly assert against the Second Lien Holder that the First Lien Holder has
any Lien on any of the Second Lien Collateral.  The First Lien Holder
acknowledges that the Second Lien Holder may, subject to its compliance with the
terms and conditions of this Agreement, enforce its rights against Second Lien
Collateral under the Second Lien Documents.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 3.
Security Interests; Priorities.

 
3.1           Priorities.  The Liens of the First Lien Holder on the First Lien
Collateral are and shall be senior and prior in right and all other respects to
the Liens of the Second Lien Holder on the First Lien Collateral, and such Liens
of the Second Lien Holder on the First Lien Collateral are and shall be junior
and subordinate in all respects to the Liens of the First Lien Holder on the
First Lien Collateral.  Without limitation of the First Lien Holder’s right or
remedies hereunder, the priorities of the Liens provided in this Section 3.1
shall not be altered or otherwise affected by any amendment, modification,
supplement, extension, renewal, restatement, replacement or refinancing of any
of the Obligations, including issuance of any Subsequent Second Lien Debentures,
nor by any action or inaction which any of the Secured Creditors may take or
fail to take in respect of the First Lien Collateral.  Notwithstanding the Lien
priorities set forth in this Section 3.1, all proceeds of the First Lien
Collateral received by the First Lien Holder or Second Lien Holder in connection
with any Lien Enforcement Action shall be applied to the Obligations as set
forth in Section 3.4.  For clarity, as set forth in Section 4.4(a) below, to the
extent the Collateral that the First Lien Holder takes possession of, or has
“control” over, as contemplated by this Section 4.4(a), comprises Second Lien
Collateral, the First Lien Holder shall promptly deliver possession or “control”
of such Second Lien Collateral or proceeds thereof to the Second Lien Holder.
Notwithstanding anything to the contrary herein or elsewhere, the priority of
the Liens of the First Lien Holder securing First Lien Obligations and the
rights and obligations of the parties hereto will remain in full force and
effect irrespective of (i) how a Lien was acquired (whether by grant,
possession, statute, operation of law, subrogation, or otherwise), (ii) the
time, manner, or order of the grant, attachment, or perfection of a Lien, (iii)
any conflicting provision of the UCC or other applicable law, (iv) any defect
in, or non-perfection, setting aside, or avoidance of, a Lien or any Document,
(v) the modification of any First Lien Obligation or Second Lien Obligation,
(vi) the modification of a First Lien Document or Second Lien Document (but
without limitation of the other provisions in this Agreement prohibiting such
modifications without the prior consent of the First Lien Holder), (vii) the
exchange of a security interest in any Collateral for a security interest in
other Collateral, (viii) the commencement of an Insolvency Proceeding, or (ix)
any other circumstance whatsoever, including a circumstance that might be a
defense available to, or a discharge of, an Obligor in respect of a First Lien
Obligation or a Second Lien Obligation or holder of such Obligation.
 
3.2           No Alteration of Priority.  The priorities set forth in this
Agreement are applicable irrespective of the order or time of attachment, or the
order, time or manner of perfection, or the order or time of filing or
recordation of any document or instrument, or other method of perfecting a Lien
in favor of each Secured Creditor in any Collateral, and notwithstanding any
conflicting terms or conditions which may be contained in any of the Documents.
 
3.3           Perfection; Contesting Liens.  Each Secured Creditor shall be
solely responsible for perfecting and maintaining the perfection of its Lien in
the Collateral in which such Secured Creditor has been granted a Lien.  The
foregoing provisions of this Section 3 are intended solely to govern the
respective Lien priorities as among the Secured Creditors and shall not impose
on any Secured Creditor any obligations in respect of the Disposition of
proceeds of any Collateral that would conflict with prior perfected claims
therein in favor of any other Person or any order or decree of any court or
governmental authority or any applicable law.  Each Secured Creditor agrees that
it will not institute or join in any contest of the validity, perfection,
priority or enforceability of the Liens of the other Secured Creditor in the
Collateral or the enforceability of the First Lien Obligations or the Second
Lien Obligations; provided that, nothing in this Agreement shall be construed to
prevent or impair the rights of the First Lien Holder or the Second Lien Holder
to enforce this Agreement, including the provisions hereof relating to Lien
priority.
 
 
 

--------------------------------------------------------------------------------

 
 
3.4           Proceeds of Collateral.  Until the First Lien Obligations are
Satisfied In Full, any First Lien Collateral or proceeds thereof received by the
Second Lien Holder with respect to the Second Lien Obligations including,
without limitation, any such Collateral constituting proceeds or any payment
that may be received by the Second Lien Holder (a) in connection with the
exercise of any right or remedy (including any right of setoff) with respect to
the First Lien Collateral, (b) in connection with any insurance policy claim or
any condemnation award (or deed in lieu of condemnation) relating to any First
Lien Collateral, (c) from the collection or other Disposition of, or realization
on, the First Lien Collateral, whether or not pursuant to an Insolvency
Proceeding or (d) in violation of this Agreement, shall be segregated and held
in trust and promptly paid over to the First Lien Holder, in the same form as
received, with any necessary endorsements, and the Second Lien Holder hereby
authorizes the First Lien Holder to make any such endorsements as agent for the
Second Lien Holder (which authorization, being coupled with an interest, is
irrevocable).  Unless otherwise required by law or court order, following the
exercise by any Secured Creditor of a Lien Enforcement Action, all First Lien
Collateral and proceeds thereof received by the First Lien Holder prior to the
date the First Lien Obligations are Satisfied In Full shall be applied to the
First Lien Obligations, and all such Collateral and proceeds thereof received by
the First Lien Holder after such date shall be forthwith paid over, in the kind
or funds and currency received, to the Second Lien Holder for application to the
Second Lien Obligations.  For clarity, as set forth in Section 4.4(a) below, to
the extent the Collateral that the First Lien Holder takes possession of, or has
“control” over, as contemplated by Section 4.4(a), comprises Second Lien
Collateral, the First Lien Holder shall promptly deliver possession or “control”
of such Second Lien Collateral or proceeds thereof to the Second Lien Holder.
 
3.5           Release of Collateral Upon Permitted Collateral Sale.  The Second
Lien Holder shall at any time in connection with any Permitted Collateral
Sale:  (a) upon the written request of the First Lien Holder with respect to the
First Lien Collateral subject to such Permitted Collateral Sale (which written
request shall specify the proposed closing date), release or otherwise terminate
its Liens on such First Lien Collateral, (b) promptly deliver such terminations
of financing statements, partial lien releases, mortgage satisfactions and
discharges, endorsements, assignments or other instruments of transfer,
termination or release (collectively, “Release Documents”) and take such further
actions as the First Lien Holder shall reasonably require in order to release
and/or terminate the Second Lien Holder’s Liens on the First Lien Collateral
subject to such Permitted Collateral Sale; provided that, for the avoidance of
doubt, no such Release Documents shall be filed or become effective until the
closing of such Permitted Collateral Sale; and (c) be deemed to have consented
under the Second Lien Documents to such Permitted Collateral Sale free and clear
of such Second Lien Holder’s security interest (it being understood that the
Second Lien Holder shall still, subject to the terms of this Agreement, have a
security interest with respect to the proceeds of such Collateral) and to have
waived the provisions of the Second Lien Documents to the extent necessary to
permit such transaction; and further, provided, that, in accordance with Section
3.4 above, after the First Lien Obligations are Satisfied In Full, proceeds
thereof received by the First Lien Holder after such date shall be forthwith
paid over, in the kind or funds and currency received, to the Second Lien Holder
for application to the Second Lien Obligations.
 
 
 

--------------------------------------------------------------------------------

 
 
3.6           Release of Collateral Upon Release Event.  The Second Lien Holder
shall, at any time in connection with a Release Event with respect to any First
Lien Collateral:  (a) upon the written request of the First Lien Holder with
respect to the such Collateral subject to a Release Event consisting of a
Disposition of Collateral (which request will specify, to the extent known, the
principal proposed terms of the sale, the type and amount of consideration
expected to be received in connection therewith and the proposed closing date),
release or otherwise terminate its Liens on such Collateral, to the extent such
Disposition is either by (i) the First Lien Holder or its agents or
representatives or (ii) any Obligor with the consent of the First Lien Holder,
(b) be deemed to have consented under the Second Lien Documents to such
Disposition free and clear of the Second Lien Holder’s Liens (it being
understood that the Second Lien Holder shall still, subject to the terms of this
Agreement, have a security interest with respect to the proceeds of such
Collateral) and to have waived the provisions of the Second Lien Documents to
the extent necessary to permit such transaction and (c) deliver such Release
Documents and take such further actions as First Lien Holder may reasonably
require in connection therewith; provided that, (i) such release by the Second
Lien Holder shall not extend to or otherwise affect any of the rights of the
Second Lien Holder to the proceeds from any such Disposition of Collateral,
(ii) no such Release Documents shall be delivered to any Obligor and (iii) no
such Release Documents shall be filed or become effective until the closing of
such Disposition; and (iii) any proceeds of Collateral subject to such Release
Event shall be applied to satisfy (and to the extent applicable, to permanently
reduce the lending commitments with respect to) the First Lien Obligations
and/or the Second Lien Obligations in accordance with Section 3.4 hereof.
 
3.7           Power of Attorney.  The Second Lien Holder hereby irrevocably
constitutes and appoints the First Lien Holder with full power of substitution,
as its true and lawful attorney-in-fact with full irrevocable power and
authority in the place and stead of the Second Lien Holder and in the name of
the Second Lien Holder or in the First Lien Holder’s own name, from time to time
in the First Lien Holder’s discretion, solely for the purpose of carrying out
the terms of Sections 3.5 and 3.6 hereof, to take any and all action and to
execute any and all documents and instruments, in each case, which may be
necessary or commercially reasonable and appropriate to accomplish the purposes
of such Sections, including any Release Documents, such power of attorney being
coupled with an interest and irrevocable.  The Second Lien Holder hereby
ratifies all that said attorneys shall lawfully do or cause to be done pursuant
to the power of attorney granted in this Section 3.7.  No Person to whom this
power of attorney is presented, as authority for the First Lien Holder to take
any action or actions contemplated hereby, shall be required to inquire into or
seek confirmation from any Second Lien Holder as to the authority of the First
Lien Holder to take any action described herein, or as to the existence of or
fulfillment of any condition to this power of attorney, which is intended to
grant to the First Lien Holder the authority to take and perform the actions
contemplated herein.  Notwithstanding anything contained in this Section 3.7 to
the contrary, the powers granted under this Section 3.7 shall only be effective
on the first business day following notice from the First Lien Holder to the
Second Lien Holder of the First Lien Holder’s intention to exercise such
powers.  For clarity, the powers granted by the Second Lien Holder to the First
Lien Holder pursuant to this Section shall terminate and be of no further force
or effect upon termination of this Agreement in accordance with Section 8.1
below, but all exercises by the First Lien Holder prior to such termination date
shall continue unaffected.
 
3.8           Waiver.  The First Lien Holder and the Second Lien Holder each (a)
waives any and all notice of the creation, renewal, extension or accrual of any
of the Obligations under the Documents and notice of or proof of reliance by the
Secured Creditors upon this Agreement and protest, demand for payment or notice
except to the extent otherwise specified herein and (b) acknowledges and agrees
that the other Secured Creditors have relied upon the Lien priority and other
provisions hereof in entering into the Documents and in making funds available
to the Debtors thereunder.
 
 
 

--------------------------------------------------------------------------------

 
 
3.9           Notice of Interest In Collateral.  This Agreement is intended, in
part, to constitute an authenticated notification of a claim by each Secured
Creditor to the other Secured Creditors of an interest in the Collateral in
accordance with the provisions of Sections 9-611 and 9-621 of the UCC.
 
3.10         New Liens.  So long as the First Lien Obligations have not been
Satisfied In Full, the parties hereto agree that no additional Liens shall be
granted or permitted on any asset of any Debtor or any other Obligor related to
the MBAND Technology to secure any Second Lien Obligation unless, subject to the
terms of this Agreement, immediately after giving effect to such grant or
concurrently therewith, a senior and prior Lien shall be granted on such asset
to secure the First Lien Obligations, which Lien, with respect to the First Lien
Obligations shall be senior and prior to any such Liens granted to secure any
Second Lien Obligations; it being acknowledged that all such assets shall
automatically be deemed to be “Boeing Collateral” for all purposes under this
Agreement.  For clarity, the First Lien Holder and the Second Lien Holder agree
that any Liens against assets of Debtor or any Obligor that may arise under the
First Lien Documents or the Second Lien Documents shall be subject to the
rights, priorities and other terms and provisions of this Agreement; provided,
that any and all such assets that are related to the MBAND Technology shall (i)
constitute “Boeing Collateral” hereunder and (ii) not comprise any part of the
“Second Lien Collateral” hereunder.  To the extent that the foregoing provisions
are not complied with for any reason, without limiting any other rights and
remedies available to the First Lien Holder, the Second Lien Holder agrees that
any amounts received by or distributed to any of them pursuant to or as a result
of Liens granted in contravention of this Section 3.10 shall be subject to the
terms of this Agreement.  So long as the provisions of this Section 3.10 are
complied with, the First Lien Holder shall not object to any such additional
Liens also being granted on any asset of any Debtor or any other Obligor to
secure any Second Lien Obligation.  The Second Lien Holder and the Debtors agree
that, to the extent there is additional Collateral relating to the MBAND
Technology or otherwise arising under Section 2.04 of the First Lien Holder
Security Agreement, the Second Lien Holder and the Obligors shall cooperate to
include such additional assets and property as Collateral subject to the First
Lien Holder’s Liens with all the priorities and benefits set forth herein with
respect to all other Collateral of the First Lien Holder.  For purposes of
clarity, the Debtors may grant additional Liens on any of their assets not
related to the MBAND Technology, and the First Lien Holder agrees that it shall
not assert that it has any Lien on such assets.
 
3.11         Acknowledgement Regarding Second Lien Collateral.  The First Lien
Holder acknowledges and agrees that it shall not directly or indirectly assert
against the Second Lien Holder that the First Lien Holder has any Lien on any of
the Second Lien Collateral.  If in the future, under any theory of law or
recovery, the First Lien Holder is deemed to have any Lien rights on any of the
Second Lien Collateral (or proceeds thereof), the First Lien Holder shall
disclaim all such rights in favor of the Second Lien Holder and shall not take
any Lien Enforcement Action or Debt Enforcement Action adverse to the Second
Lien Holder with respect to the Second Lien Collateral and shall promptly
deliver to the Second Lien Holder such Release Documents and take such further
actions as the Second Lien Holder shall reasonably require in order to release
and/or terminate any such Liens on the Second Lien Collateral.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 4. 
Enforcement of Security.

 
4.1           Management of Collateral.  Subject to the other terms and
conditions of this Agreement, the First Lien Holder shall have the sole and
exclusive right to manage, perform and enforce the terms of the First Lien
Documents (other than this Agreement) with respect to the First Lien Collateral,
to exercise and enforce all privileges and rights thereunder according to its
sole discretion and the exercise of its sole business judgment, including the
sole and exclusive right to take or retake control or possession of the First
Lien Collateral and to hold, prepare for sale, process, Dispose of, or liquidate
the First Lien Collateral and to incur expenses in connection with such
Disposition and to exercise all the rights and remedies of a secured lender
under the UCC of any applicable jurisdiction.  In conducting any public or
private sale under the UCC, the First Lien Holder shall give the Second Lien
Holder such notice (a “UCC Notice”) of such sale as may be required by the
applicable UCC; provided, however, that 5 days’ notice shall be deemed to be
commercially reasonable notice.
 
4.2           Notices of Default. The First Lien Holder and the Second Lien
Holder shall each give to the other concurrently with the giving thereof to any
Obligor (a) a copy of any written notice by any Secured Creditor of an Event of
Default under any of its Documents or a written notice of demand for payment
from any Obligor and (b) a copy of any written notice sent by such Secured
Creditor to any Obligor stating such Secured Creditor’s intention to exercise
any material enforcement rights or remedies against such Obligor, including
written notice pertaining to any foreclosure on all or any material part of the
Collateral (or, in the case of the Second Lien Holder, on all or any material
part of the Collateral securing the Second Lien Obligations) or other judicial
or non-judicial remedy in respect thereof, and any legal process served or filed
in connection therewith, and, without limitation of any of the Second Lien
Holder’s obligations under this Agreement, the First Lien Holder and the Second
Lien Holder shall each give to the other notice of the commencement of a Lien
Enforcement Action; provided that, any Secured Creditor’s failure to give such
required notice shall not result in any liability to such Secured Creditor or
affect the enforceability of any provision of this Agreement, including the
relative priorities of the Liens of the Secured Creditors as provided herein,
and shall not affect the validity or effectiveness of any such notice as against
any Obligor.  Each Obligor, by its acknowledgment hereto, hereby consents and
agrees to each Secured Creditor providing any such information to the other
Secured Creditor and to such actions by the Secured Creditors.
 
4.3           Permitted Actions.  Section 4.1 shall not be construed to limit or
impair in any way the right of any Secured Creditor to (a) bid for or purchase
Collateral at any private or judicial foreclosure upon such Collateral initiated
by any Secured Creditor, (b) so long as it does not delay or interfere with the
exercise by another Secured Creditor of its rights under this Agreement, the
Documents and under applicable law and so long as such action is not prohibited
by Section 7 herein and in each case not inconsistent with the terms of this
Agreement, (i) join (but not control) any foreclosure or other judicial lien
enforcement proceeding with respect to the Collateral initiated by another
Secured Creditor for the sole purpose of protecting such Secured Creditor’s Lien
on the Collateral, (ii) file a claim or statement of interest in any Insolvency
Proceeding, (iii) take any action (not adverse to the Liens on the Collateral
securing the First Lien Obligations or the Second Lien Obligations as the case
may be, or the rights of the other Secured Creditors to exercise remedies in
respect thereof) in order to preserve or protect such Secured Creditor’s Liens,
(iv) file any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleading made by any Person
objecting to or otherwise seeking the disallowance of the claims of such Secured
Creditors, including without limitation any claims secured by the Collateral, if
any, (v) in any Insolvency Proceeding, file any pleadings, objections, motions
or agreements which assert rights or interests available to unsecured creditors
of the Obligors under applicable law, and (vi) vote on any plan of
reorganization, and (c) receive any proceeds of Collateral in connection with
any Lien Enforcement Action, which proceeds shall be applied in accordance with
Section 3.4 of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
4.4           Collateral In Possession.
 
(a)           In the event that the First Lien Holder takes possession of or has
“control” (as such term is used in the UCC as in effect in each applicable
jurisdiction) over any Collateral for purposes of perfecting its Lien therein,
the First Lien Holder shall be deemed to be holding such Collateral as
representative for the Secured Creditors, including the Second Lien Holder,
solely for purposes of perfection of its Lien under the UCC; provided that the
First Lien Holder shall not have any duty or liability to protect or preserve
any rights pertaining to any of the Collateral for the Second Lien Holder; and
further provided, however, that to the extent the Collateral that the First Lien
Holder takes possession of or has “control” over, as contemplated by this
Section 4.4(a), comprises Second Lien Collateral, the First Lien Holder shall
promptly deliver possession or “control” of such Second Lien Collateral to the
Second Lien Holder.
 
(b)           Without limitation of any other provision of this Agreement, in
the event that the Second Lien Holder takes possession of or has “control” (as
such term is used in the UCC as in effect in each applicable jurisdiction) over
any Collateral for purposes of perfecting its Lien therein, the Second Lien
Holder shall be deemed to be holding such Collateral as representative for the
Secured Creditors, including the First Lien Holder, solely for purposes of
perfection of its Lien under the UCC; provided that the Second Lien Holder shall
not have any duty or liability to protect or preserve any rights pertaining to
any of the Collateral for the First Lien Holder.
 
(c)           It is understood and agreed that this Section 4.4 is intended
solely to assure continuous perfection of the Liens granted under the applicable
Documents, and nothing in this Section 4.4 shall be deemed or construed as
altering the priorities or obligations set forth elsewhere in this
Agreement.  The duties of each party under this Section 4.4 shall be mechanical
and administrative in nature, and no party shall have, or be deemed to have, by
reason of this Agreement or otherwise a fiduciary relationship in respect of the
other party.  Without limitation of the foregoing, the First Lien Holder and the
Second Lien Holder each hereby waives and releases the other from all claims and
liabilities arising out of such Secured Creditor’s role under this Section 4.4
as bailee and/or agent with respect to the Collateral.  Moreover, no Secured
Creditor will have by reason of this Agreement or any other document or law a
fiduciary relationship with the other Second Creditor, it being acknowledged
that, subject at all times to complying with this Agreement, the interests of
the Secured Creditors may differ, and each Secured Creditor may act on its own
interest without taking into account the interests of the other Secured
Creditor.
 
4.5           Waiver of Marshalling and Similar Rights.  Each Secured Creditor,
to the fullest extent permitted by applicable law, waives as to each other
Secured Creditor any requirement regarding, and agrees not to demand, request,
plead or otherwise claim the benefit of, any marshalling, appraisement,
valuation or other similar right that may otherwise be available under
applicable law.
 
4.6           Insurance and Condemnation Awards.  The First Lien Holder shall
have the sole and exclusive right, subject to the rights of the Obligors under
the First Lien Documents, to settle and adjust claims in respect of First Lien
Collateral under policies of insurance and to approve any award granted in any
condemnation or similar proceeding, or any deed in lieu of condemnation, in
respect of the First Lien Collateral. The Second Lien Holder shall have the sole
and exclusive right, subject at all times to complying with this Agreement and
the rights of the Obligors under the Second Lien Documents, to settle and adjust
claims in respect of Second Lien Collateral under policies of insurance and to
approve any award granted in any condemnation or similar proceeding, or any deed
in lieu of condemnation, in respect of the Second Lien Collateral.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 5.
Covenants.

 
5.1           Amendment of First Lien Documents.  The First Lien Holder may at
any time and from time to time and without consent of or notice to the Second
Lien Holder, without incurring any liability to the Second Lien Holder and
without impairing or releasing any rights or obligations hereunder or otherwise,
amend, restate, supplement, modify, substitute, renew or replace any or all of
the First Lien Documents (other than this Agreement) except to the extent any
such amendment, restatement, supplement, modification, substitution, renewal or
replacement affects any of the Second Lien Collateral.
 
5.2           Amendments to Second Lien Documents.  The Second Lien Holder may
at any time and from time to time and without consent of or notice to the First
Lien Holder, without incurring any liability to the First Lien Holder and
without impairing or releasing any rights or obligations hereunder or otherwise,
amend, restate, supplement, modify, substitute, renew or replace any or all of
the Second Lien Documents (other than this Agreement) except to the extent any
such amendment, restatement, supplement, modification, substitution, renewal or
replacement affects any of the First Lien Collateral or any of the First Lien
Holder’s interests, licenses, rights, privileges, or remedies under any of the
First Lien Documents.
 
To the extent any consent is required under the terms of Sections 5.1 or 5.2
above, such consent shall not be unreasonably withheld.
 
5.3           Additional Representations, Warranties and Covenants of Second
Lien Holder and Debtors.
 
(a)           The Second Lien Holder and the Debtors hereby represent and
warrant to the First Lien Holder that there is no contract, agreement or
understanding, whether oral or written, by or between any Obligor, on the one
hand, and the Second Lien Holder or any of its affiliates, on the other hand,
other than the Second Lien Holder Agreements, correct and complete copies of
which have been provided to the First Lien Holder prior to the date hereof.  The
First Lien Holder and the Debtors hereby represent and warrant to the Second
Lien Holder that there is no contract, agreement or understanding, whether oral
or written, by or between any Obligor, on the one hand, and the First Lien
Holder or any of its affiliates, on the other hand, other than the First Lien
Holder Agreements, that certain side letter between Debtors and First Lien
Holder of even date hereof, and ancillary agreements related thereto, correct
and complete copies of which have been provided to the First Lien Holder prior
to the date hereof.  The Debtors hereby represent and warrant to the First Lien
Holder that (i) none of the Debtors, Obligors or any of their respective
affiliates own, control or otherwise have rights in or to any asset or property
relating to the MBAND Technology that is not included within the First Lien
Collateral and (ii) all right, title and interest in and to the First Lien
Collateral is and will continue during the term of the First Lien Holder
Security Agreement to be owned by PSID and/or MicroFluidic Systems.
 
(b)           The Debtors hereby acknowledge and agree that breach by any
Obligor of any Second Lien Document shall constitute a default under the First
Lien Documents. The foregoing is expressly intended to amend the terms of the
First Lien Holder Agreements, and except as set forth in the foregoing clause,
the First Lien Holder Agreements remain unamended and in full force and effect.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           For purposes of clarity, nothing in this Agreement shall be deemed
to limit, alter, waive or otherwise deprive the First Lien Holder of any rights
it may have under any of the First Lien Documents or under applicable law,
including, without limitation, those relating to prior consent, first refusal
and last offer.
 
(d)           The Debtors and Second Lien Holder shall cause the Second Lien
Documents to include the following language (or language of similar effect
approved by the First Lien Holder) and any other language that the First Lien
Holder reasonably requests to reflect the subordination of the Second Lien
Holder’s Liens:
 
“Notwithstanding anything herein to the contrary, the Lien and security interest
granted to the Second Lien Holder pursuant to this Agreement and the exercise of
any right or remedy by the Second Lien Holder hereunder are subject to the
provisions of the Intercreditor and Non-Disturbance Agreement dated March 18,
2013 (as amended, restated, supplemented, or otherwise modified from time to
time, the “ICA”) by and among TCA Global Credit Master Fund, LP, The Boeing
Company, PositiveID Corporation and MicroFluidic Systems.  If there is any
conflict between the terms of this Agreement and the ICA, the terms of the ICA
shall control.”


 
Section 6. 
Subordination, Non-Disturbance and Attornment.

 
6.1           The Second Lien Holder shall not (i) interfere in any way with the
interests, licenses, rights, privileges, or remedies of the First Lien Holder
(or the First Lien Holder’s agents or licensees) to the extent related to the
MBAND Technology or (ii) to the extent related to the MBAND Technology, exercise
any of its rights or remedies under any agreement, instrument, or other document
(including, without limitation, under any Second Lien Document), or otherwise
under any law, treaty, rule or regulation, in any manner that could (x)
abrogate, interfere with, disturb, diminish or terminate any of the First Lien
Holder’s (or its agents or licensees’) interests, licenses, rights, privileges,
or remedies to the extent related to the MBAND Technology or (y) to the extent
related to the MBAND Technology, limit the First Lien Holder’s ability to
expand, extend or increase such interests, licenses, rights, privileges and
remedies.  Without limitation of the foregoing, the Second Lien Holder shall not
directly or indirectly (a) challenge the validity or enforceability in any
territory of the patents, patent applications or other intellectual property
rights included in the First Lien Collateral; or (b) to the extent related to
the MBAND Technology, exercise any consent, approval or other rights it might
otherwise have under any Second Lien Document (including, without limitation,
under Section 3(b) of the PSID Security Agreement and Section 3(b) of the Sub
Security Agreement) with respect to any First Lien Collateral.  For further
clarity, the Second Lien Holder expressly agrees that an Event of Default under
the First Lien Documents shall not, in and of itself, constitute an Event of
Default under any Second Lien Document.  If any exercise of the First Lien
Holder’s rights under this Agreement or any First Lien Document would result in
a default under the Second Lien Documents or would also give rise to any
consent, notice or approval rights under the Second Lien Document, the Second
Lien Holder hereby agrees not to exercise such rights and waives such rights for
so long as the First Lien Obligations are outstanding (including, without
limitation, the rights set forth in Sections 4 and 5 of the PSID Security
Agreement and Sections 4 and 5 of the Sub Security Agreement).  In the event of
any conflict between the Second Lien Documents and this Agreement, this
Agreement shall control.
 
 
 

--------------------------------------------------------------------------------

 
 
6.2           The Second Lien Holder shall not exercise its rights or remedies
under the Second Lien Documents in such a way that could interfere with any of
the interests, licenses, rights, privileges or remedies of the First Lien Holder
(or the First Lien Holder’s agents or licensees) under any of the First Lien
Documents to the extent related to the MBAND Technology.  In the event that, for
any reason, but without limitation of the Second Lien Holder’s obligations under
this Agreement (or the First Lien Holder’s rights and remedies), the Second Lien
Holder becomes an owner of any of the First Lien Collateral or any of Debtor’s
interest therein or under the First Lien Documents, the Second Lien Holder shall
attorn to and recognize the First Lien Holder as the sole and exclusive licensee
and first priority secured party under and in accordance with the First Lien
Documents.
 
6.3           Without limitation of any other provision of this Agreement, the
Second Lien Holder shall not have any right to require its prior consent to the
First Lien Holder’s exercise of any of its interests, licenses, rights,
privileges, or remedies under any First Lien Document or otherwise limit the
First Lien Holder’s ability to increase, extend, or add to any of its
agreements, interests, licenses, rights or remedies in any manner, or the
indebtedness underlying same except to the extent any such exercise affects any
of the Second Lien Collateral.
 
6.4           Without limitation of Section 4.2, concurrently with the delivery
of any notice, approval, waiver or other communication under any of the Second
Lien Documents, the Second Lien Holder and each Obligor agrees to the deliver
the same to the First Lien Holder.
 
Section 7.
Bankruptcy Matters.

 
7.1           Bankruptcy.  This Agreement shall be applicable both before and
after the filing of any petition by or against any Obligor under the Bankruptcy
Code or any other Insolvency Proceeding and all converted or succeeding cases in
respect thereof, and all references herein to any Obligor shall be deemed to
apply to the trustee for such Obligor and such Obligor as a
debtor-in-possession.  The relative rights of the First Lien Holder and the
Second Lien Holder in respect of any Collateral or proceeds thereof shall
continue after the filing of such petition on the same basis as prior to the
date of such filing, subject to any court order approving the financing of, or
use of cash collateral by, any Obligor.  This Agreement shall constitute a
“subordination agreement” for the purposes of Section 510(a) of the Bankruptcy
Code and shall be enforceable in any Insolvency Proceeding in accordance with
its terms.
 
7.2           Sale of Collateral; Waivers.  The Second Lien Holder agrees that
it will not object to or oppose and will be deemed to have consented to a
Disposition of any First Lien Collateral (or any portion thereof) free and clear
of Liens or other claims under Section 363 of the Bankruptcy Code or any other
provision of the Bankruptcy Code, if the First Lien Holder has consented to such
or Disposition of such assets, as long as all proceeds of such Disposition
received by the First Lien Holder on account of the First Lien Obligations will
be applied to permanently reduce the First Lien Obligations (and all remaining
proceeds shall be applied as set forth in Section 3.4).  The Second Lien Holder
waives (a) any claim it may now or hereafter have arising out of the First Lien
Holder’s election in any proceeding instituted under Chapter 11 of the
Bankruptcy Code of the application of Section 1111(b)(2) of the Bankruptcy Code
and (b) any right to assert or enforce any claim under Section 506(c) or 552 of
the Bankruptcy Code as against First Lien Holder or any of the First Lien
Collateral.  The Second Lien Holder agrees not to initiate or prosecute or join
with any other Person to initiate or prosecute any claim, action or other
proceeding (i) challenging the enforceability of the First Lien Holder’s claims
as fully secured claims with respect to all or part of the First Lien
Obligations or for allowance of any First Lien Obligations (including those
consisting of post-petition interest, fees or expenses) or opposing any action
by the First Lien Holder to enforce its rights or remedies arising under the
First Lien Documents, (ii) challenging the enforceability, validity, priority
(without limiting the application of proceeds set forth in Section 3.4) or
perfected status of any Liens on the First Lien Collateral, (iii) asserting in
its capacity as creditor any claims which the Obligors may hold with respect to
the First Lien Holder, (iv) seeking to lift the automatic stay to the extent
that such action is opposed by the First Lien Holder or (v) opposing a motion by
the First Lien Holder to lift the automatic stay.
 
 
 

--------------------------------------------------------------------------------

 
 
7.3           Invalidated Payments.  To the extent that the First Lien Holder
receive payments on the First Lien Obligations or proceeds of Collateral for
application to the First Lien Obligations which are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any Bankruptcy Law,
common law, equitable cause or otherwise (and whether as a result of any demand,
settlement, litigation or otherwise) (each a “First Lien Avoidance”), then to
the extent of such payment or proceeds received, such Obligations, or part
thereof, intended to be satisfied by such payment or proceeds shall be revived
and continue in full force and effect as if such payments or proceeds had not
been received by the First Lien Holder, and this Agreement, if theretofore
terminated, shall be reinstated in full force and effect as of the date of such
First Lien Avoidance, and such prior termination shall not diminish, release,
discharge, impair or otherwise affect the Lien priorities and the relative
rights and obligations of the First Lien Holder and the Second Lien Holder
provided for herein with respect to any event occurring on or after the date of
such First Lien Avoidance.  The Second Lien Holder agrees that it shall not be
entitled to benefit from any First Lien Avoidance, whether by preference or
otherwise, it being understood and agreed that the benefit of such First Lien
Avoidance otherwise allocable to them shall instead be allocated and turned over
for application in accordance with the priorities set forth in this Agreement.
 
7.4           Payments.  In the event of any Insolvency Proceeding involving one
or more Obligors, all amounts received by a Secured Creditor in respect of
Obligations shall be paid or delivered directly to the applicable Secured
Creditor entitled to such amounts in accordance with the terms of this Agreement
and subject to the application of proceeds set forth in Section 3.4 hereof.
 
7.5           Separate Grants of Security and Separate Classification.  The
Second Lien Holder acknowledges and agrees that (a) the grants of Liens pursuant
to the First Lien Documents and the Second Lien Documents constitute two
separate and distinct grants of Liens and (b) because of their differing rights
in the Collateral, the Second Lien Obligations are fundamentally different from
the First Lien Obligations and must be separately classified in any plan of
reorganization proposed or adopted in an Insolvency Proceeding.  The Second Lien
Holder shall not seek in any Insolvency Proceeding to be treated as part of the
same class of creditors as the First Lien Holder and shall not oppose any
pleading or motion by the First Lien Holder that the First Lien Holder and the
Second Lien Holder be treated as separate classes of creditors.  Notwithstanding
the foregoing, if it is held that the claims of the First Lien Holder and Second
Lien Holder in respect of the Collateral constitute only one claim (rather than
separate classes of senior and junior claims), then the Second Lien Holder
acknowledges and agrees that all distributions shall be made as if there were
separate classes of senior and junior claims against the Obligors in respect of
the Collateral, with the effect being that, to the extent that the aggregate
value of the Collateral exceeds the amount of the First Lien Obligations, the
First Lien Holder shall be entitled to receive, in addition to amounts
distributed to it in respect of principal, pre-petition interest and other
claims, all amounts owing in respect of post-petition interest, and fees, costs
and charges incurred subsequent to the commencement of the applicable Insolvency
Proceeding before any distribution is made in respect of any of the claims held
by the Second Lien Holder.  The Second Lien Holder agrees to turn over to the
First Lien Holder all amounts otherwise received or receivable by or on behalf
of it to the extent necessary to effectuate the intent of the preceding
sentence, even if such turnover has the effect of reducing the claim or recovery
of the Second Lien Holder.
 
 
 

--------------------------------------------------------------------------------

 
 
7.6           Rights as Unsecured Lenders.  In any Insolvency Proceeding, to the
extent not prohibited by this Agreement, the Second Lien Holder may take any
action, file any pleading, appear in any proceeding and exercise rights and
remedies whether as an unsecured lender or otherwise.  In any Insolvency
Proceeding, to the extent not prohibited by this Agreement, the First Lien
Holder may take any action, file any pleading, appear in any proceeding and
exercise rights and remedies whether as an unsecured lender or otherwise.
 
Section 8.
Miscellaneous.

 
8.1           Termination.  This Agreement shall terminate and be of no further
force and effect upon the first to occur of the Satisfaction In Full of (a) the
First Lien Obligations or (b) the Second Lien Obligations.
 
8.2           Successors and Assigns; No Third Party Beneficiaries.
 
(a)           This Agreement shall be binding upon each Secured Creditor and its
respective successors and assigns and shall inure to the benefit of each Secured
Creditor and its respective successors, participants and assigns.  No other
Person shall have or be entitled to assert rights or benefits hereunder.
 
(b)           Except as otherwise set forth in the second proviso below, each
Secured Creditor reserves the right to grant participations in, or otherwise
sell, assign, transfer or negotiate all or any part of, or any interest in, its
respective Obligations; provided that, no Secured Creditor shall be obligated to
give any notices to or otherwise in any manner deal directly with any
participant in the Obligations and no participant shall be entitled to any
rights or benefits under this Agreement, except through the Secured Creditor
with which it is a participant; provided further, at any time that a Event of
Default has occurred and is continuing under the First Lien Documents, the
Second Lien Holder shall not have any right to grant participations in, or
otherwise sell, assign, transfer or negotiate all or any part of, any interest
in, its respective Second Lien Obligations and all such purported participations
shall be void ab initio.
 
(c)           In connection with any participation or other transfer or
assignment, a Secured Creditor (i) may, subject to its respective Documents,
disclose to such assignee, participant or other transferee or assignee all
documents and information which such Secured Creditor now or hereafter may have
relating to any Obligor or the Collateral and (ii) shall disclose to such
participant or other transferee or assignee the existence and terms and
conditions of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
8.3           Notices.  All notices and other communications provided for
hereunder shall be in writing and shall be sent by a reputable overnight courier
with tracking capability, facsimile or hand-delivered, as follows:
 

 
(a) 
if to First Lien Holder, to it at the following address:

 
 
The Boeing Company

 
7700 Boston Blvd.

 
Springfield. VA 22153

 
Mail Code: 7920-1001

 
Attention: Robert C. Mason

 
Telephone: 703-270-6786

 
Facsimile:  562-668-9271

 
E-mail:  Robert.c.mason@boeing.com



 
(b )
if to Second Lien Holder, to it at the following address:



TCA Global Credit Master Fund, LP
1404 Rodman Street
Hollywood, Florida 33020
Attention: Robert Press, Director
Telephone: (786) 323-1650
Facsimile: (786) 323-1651
E-Mail: rpress@tcaglobalfund.com

 
With a Copy to:
David Kahan, P.A.
6420 Congress Ave., Suite 1800
Boca Raton, Florida 33487
Telephone: (561) 672-8330
Facsimile: (561) 672-8310
E-Mail: david@dkpalaw.com



 
(c) 
if to an Obligor or Obligors, to it or them at the following address:



PositiveID Corporation
1690 S. Congress Ave., Suite 201
Delray Beach, FL 33445
Attention: Bill Caragol
Telephone: 561-805-8009
Facsimile: 561-805-8001
E-mail: bcaragol@positiveidcorp.com
 
or, as to each party, at such other address as shall be designated by such party
in a written notice to the other parties complying as to delivery with the terms
of this Section 8.3.  All such notices and other communications shall be
effective upon receipt or (i) if sent by facsimile, when transmitted and a
receipt confirmation is received, provided the same is on a Business Day and, if
not, on the next Business Day, (ii) if sent by overnight courier, the next
Business Day or (iii) if delivered by messenger upon delivery, provided the same
is on a Business Day and, if not, on the next Business Day.
 
8.4           Counterparts.  This Agreement may be executed by the parties
hereto in several counterparts, and each such counterpart shall be deemed to be
an original and all of which shall constitute together but one and the same
agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
8.5           GOVERNING LAW; CONSENT TO JURISDICTION AND VENUE.  THIS AGREEMENT
AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE AND ANY APPLICABLE LAWS OF THE UNITED
STATES OF AMERICA.  EACH OF THE PARTIES HERETO HEREBY CONSENTS AND AGREES THAT
THE STATE OR FEDERAL COURTS LOCATED IN NEW YORK, NEW YORK SHALL HAVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES AMONG THE PARTIES
HERETO PERTAINING TO THIS AGREEMENT OR TO ANY MATTER ARISING OUT OF OR RELATING
TO THIS AGREEMENT; PROVIDED THAT THE PARTIES HERETO ACKNOWLEDGE THAT ANY APPEALS
FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF NEW YORK,
NEW YORK.  EACH OF THE PARTIES HERETO EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE
TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND EACH
OF THE PARTIES HERETO HEREBY WAIVES ANY OBJECTION WHICH IT MAY HAVE BASED UPON
LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS.
 
8.6           MUTUAL WAIVER OF JURY TRIAL.  THE PARTIES HERETO WAIVE ALL RIGHT
TO TRIAL BY JURY IN ANY ACTION, SUIT OR PROCEEDING BROUGHT TO RESOLVE ANY
DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, BETWEEN THE PARTIES
ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED BETWEEN THEM IN CONNECTION WITH, THIS AGREEMENT OR THE TRANSACTIONS
RELATED THERETO.
 
8.7           Amendments.  No amendment or waiver of any provision of this
Agreement, and no consent to any departure by any Person from the terms hereof,
shall in any event be effective unless it is in writing and signed by the Second
Lien Holder and the First Lien Holder.  In no event shall the consent of any
Obligor be required in connection with any amendment or other modification of
this Agreement.
 
8.8           No Waiver.  No failure or delay on the part of any Secured
Creditor in exercising any power or right under this Agreement shall operate as
a waiver thereof, nor shall any single or partial exercise of any such power or
right preclude any other or further exercise thereof or the exercise of any
other power or right.
 
8.9           Severability.  Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provisions in any other jurisdiction.
 
8.10         Further Assurances.  Each party hereto agrees to cooperate fully
with each other party hereto to effectuate the intent and provisions of this
Agreement and, from time to time, to execute and deliver any and all other
agreements, documents or instruments, and to take such other actions, as may be
reasonably necessary or desirable to effectuate the intent and provisions of
this Agreement.
 
8.11         Headings.  The section headings contained in this Agreement are and
shall be without meaning or content whatsoever and are not part of this
Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
8.12         Priority Provisions.  This Agreement and the rights and benefits
hereunder shall inure solely to the benefit of the First Lien Holder and the
Second Lien Holder and their respective successors and permitted assigns and no
other Person (including the Obligors or any trustee, receiver, debtor in
possession or bankruptcy estate in a bankruptcy or like proceeding) shall have
or be entitled to assert rights or benefits hereunder.  Nothing contained in
this Agreement is intended to or shall impair the obligation of any Obligor to
pay and perform the Obligations as and when the same shall become required, due
and/or payable in accordance with their respective terms, or to affect the
relative rights of the lenders or licensees of any Obligor, other than the First
Lien Holder and the Second Lien Holder as between themselves.
 
8.13         Credit Analysis.  The Secured Creditors shall each be responsible
for keeping themselves informed of (a) the financial condition of the Obligors
and all other all endorsers, obligors and/or guarantors of the Obligations and
(b) all other circumstances bearing upon the risk of nonpayment of the
Obligations.  No Secured Creditor shall have any duty to advise any other
Secured Creditor of information known to it regarding such condition or any such
other circumstances.  No Secured Creditor assumes any liability to any other
Secured Creditor or to any other Person with respect to:  (i) the financial or
other condition of Obligors under any instruments of guarantee with respect to
the Obligations, (ii) the enforceability, validity, value or collectability of
the Obligations, any Collateral therefor or any guarantee or security which may
have been granted in connection with any of the Obligations or (iii) any
Obligor’s title or right to transfer any Collateral or security.
 
8.14         Waiver of Claims.  To the maximum extent permitted by law, each
party hereto waives any claim it might have against any Secured Creditor with
respect to, or arising out of, any action or failure to act or any error of
judgment or negligence, mistake or oversight whatsoever on the part of any other
party hereto or their respective directors, officers, employees or agents with
respect to any exercise of rights or remedies under the Documents (other than
this Agreement) or any transaction relating to the Collateral in accordance with
this Agreement.  None of the Secured Creditors, nor any of their respective
directors, officers, employees or agents shall be liable for failure to demand,
collect or realize upon any of the Collateral or for any delay in doing so or,
except as specifically provided herein, shall be under any obligation to Dispose
of any Collateral upon the request of any Obligor or any Secured Creditor or any
other Person or to take any other action whatsoever with regard to the
Collateral or any part thereof.
 
8.15         Conflicts.  In the event of any conflict between the provisions of
this Agreement and the provisions of the Documents, the provisions of this
Agreement shall govern.
 
8.16         Specific Performance.  Each of First Lien Holder and Second Lien
Holder may demand specific performance of this Agreement and, on behalf of
itself and the respective other Secured Creditors, hereby irrevocably waives any
defense based on the adequacy of a remedy at law and any other defense that
might be asserted to bar the remedy of specific performance in any action which
may be brought by the respective Secured Creditors.
 
8.17         Provisions Solely to Define Relative Rights.  The provisions of
this Agreement are and are intended solely for the purpose of defining the
relative rights of the Secured Creditors.  None of the Obligors or any other
creditor thereof shall have any rights hereunder, and none of the Obligors may
rely on the terms hereof.  Nothing in this Agreement is intended to or shall
impair the obligations of Obligors, which are absolute and unconditional, to
pay, perform and satisfy the First Lien Obligations and the Second Lien
Obligations as and when the same shall become due and/or payable or otherwise
required to be satisfied in accordance with their terms.
 
 
 

--------------------------------------------------------------------------------

 
 
8.18          Subrogation.  The Second Lien Holder hereby agrees that it will
not assert any rights of subrogation it may acquire as a result of any payment
hereunder; provided that as between the Obligors, on the one hand, and the
Second Lien Holder, on the other hand, any such payment that is paid over to the
First Lien Holder pursuant to this Agreement shall be deemed not to reduce any
of the Second Lien Obligations.
 
8.19          Entire Agreement.  This Agreement and the Documents embody the
entire agreement of the Obligors, the First Lien Holder, and the Second Lien
Holder with respect to the subject matter hereof and thereof and supersede all
prior agreements and understandings relating to the subject matter hereof and
thereof and any draft agreements, negotiations and/or discussions involving any
Obligor and the First Lien Holder and the Second Lien Holder relating to the
subject matter hereof.
 
8.20         Indirect Actions. If a party may not take an action under this
Agreement, then it may not take such action indirectly (whether through an
affiliate, related person or otherwise) or assist or support any other Person in
taking such action directly or indirectly.  “Taking an action indirectly” means
taking an action that might not be expressly prohibited but has or is intended
to have substantially the same effects as the prohibited action.
 
8.21         Prevailing Party.  The prevailing party in any action under this
Agreement shall be entitled to its fees and costs (including, without
limitation, its attorneys’ fees and costs).
 
8.22         Consent.  By its execution of this Agreement, and subject to Second
Lien Holder’s compliance with this Agreement, First Lien Holder consents to
Debtor’s entry into the Second Lien Documents.
 
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]


 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.
 

 
FIRST LIEN HOLDER:
           
THE BOEING COMPANY
         
 
By:
/s/ Al Lambert     Name:  Al Lambert     Title:  Senior Counsel  



 

 
SECOND LIEN HOLDER:
           
TCA GLOBAL CREDIT MASTER FUND, LP
         
 
By:
/s/ Robert Press     Name:  Robert Press     Title:  Director  

 
 
 

--------------------------------------------------------------------------------

 
 
Each of the undersigned hereby acknowledges and agrees to the foregoing terms
and provisions.
 
DEBTORS:
 

 
POSITIVEID CORPORATION
         
 
By:
/s/ William Caragol     Name:  William J Caragol     Title:  Chief Executive
Officer  



 

 
MICROFLUDIC SYSTEMS
         
 
By:
/s/ William Caragol     Name:  William J Caragol     Title:  Chief Executive
Officer  

 
 
OBLIGORS:
 

 
VERIGREEN ENERGY CORPORATION
         
 
By:
/s/ William Caragol     Name:  William J Caragol     Title:  Chief Executive
Officer  

 

 
STEEL VAULT CORPORATION
         
 
By:
/s/ William Caragol     Name:  William J Caragol     Title:  Chief Executive
Officer  

 

 
IFTH NY SUB, INC.
         
 
By:
/s/ William Caragol     Name:  William J Caragol     Title:  Chief Executive
Officer  

 

 
IFTH NJ SUB, INC.
         
 
By:
/s/ William Caragol     Name:  William J Caragol     Title:  Chief Executive
Officer  

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit “A”


BOEING COLLATERAL


All right, title and interest of POSITIVEID CORPORATION, a Delaware Corporation
and MICROFLUIDIC SYSTEMS, a California corporation (collectively, the
“Companies”), tangible or intangible, personal or mixed, wheresoever located and
whether now existing or hereafter arising or acquired, in and to the Licensed
Products (defined below) and Intellectual Property Rights (defined below)
therein, including all related Documents (defined below), Licenses (defined
below), and Intellectual Property (defined below), including any and all
interest of any of the Companies in any of them.


“Licensed Products” or “Products” means any current or future products or
services sold or licensed by POSITIVEID CORPORATION and/or MICROFLUIDIC SYSTEMS,
including any improvements made or added by such person(s), or on behalf of any
such person(s), including without limitation any product line and successors and
replacements thereto, however named or branded, relating to the MBAND Technology
(defined below) and any Confidential Information (defined below) or Intellectual
Property Rights (defined below) contained in the MBAND Technology.  "Licensed
Products" include, but are not limited to all present and future Intellectual
Property Rights (defined below), and the drawings, models, technical
specifications, technical documents, test and operations procedures, and
fabrication and assembly procedures relating to the MBAND Technology, including
but not limited to, the control, collection, preparation, PCR, toxin, archive,
communications, and environmental subsystems, as well as the software and source
code related to the operation of the M-BAND Technology and other materials
utilized with the MBAND Technology and/or necessary to make the MBAND Technology
function, except to the extent any of the foregoing items constitute third party
commercial off the shelf software and hardware.


The “Licensed Products” also includes all Intellectual Property Rights (defined
below) in the MBAND Technology, including without limitation, the following
patents and patent applications:


Patents Issued
Number Title Date
US 7,553,647 B2 Microfluidic Differential Extraction Cartridge Jun. 30, 2009
US 7,705,739 B2 Integrated Airborne Substance Collection and Detection System
Apr. 27, 2010
US 7,785,869 B2 Sonication to Selectively Lyse Different Cell Types Aug. 31,
2010
US 7,815,718 B2 Automated Particle Collection Off of Fan Blades into a Liquid
Buffer Oct. 19, 2010
US 7,858,366 B2 Integrated Airborne Substance Collection and Detection System
Dec. 28, 1010
US 8,053,214 B2 Apparatus and Method of Extracting and Optically Analyzing an
Analyte from a Fluid‐Based Sample Nov. 8, 2011
US 7,491,527 B2 Microfluidic Differential Extraction Cartridge Feb. 17, 2009
US 7,541,166 B2 Sonication to Selectively Lyse Different Cell Types Jun. 2, 2009
US 7,618,588 B2 Disposable Integrated Heater and Tube Assembly For
Thermally‐Driven Chemical Reactions Nov. 17, 2009
US 7,633,606 B2 Integrated Airborne Substance Collection and Detection System
Dec. 15, 2009
US 7,699,915 B2 Liquid Impingement Unit Apr. 20, 2010
 
 
 

--------------------------------------------------------------------------------

 


Patent Applications
Number Title Date
MFSI‐2100 12/462,174 Thermal Cycler for Even Heating of One or More Samples Jul.
29, 2009
MFSI‐2200 12/603,428 Integrated Sample Preparation and Amplification for Nucleic
Acid Detection from Biological Samples Oct. 21, 2009
MFSI‐2300 12/621,332 A Sample Preparation Technique to Eliminate Inhibition of
PCR by Humic Acid Nov. 18, 2009
MFSI‐2400 12/621,367 Increase of Signal Sensitivity Using Dual Probes in PCR
Reactions Nov. 18, 2009
MFSI‐2501 13/047,632 Method and Apparatus for Optically Interrogating and
Analyzing a Fluid Sample Mar. 14, 2011
MFSI‐2600 12/715,261 A Flow‐Through Bead Purification and Concentration Device
Mar. 1, 2010


“MBAND Technology” means all Products (defined above), Confidential Information
(defined below), Intellectual Property Rights (defined below), and other
concepts or ideas created by or owned by POSITIVEID CORPORATION and/or
MICROFLUIDIC SYSTEMS to the extent licensed to The Boeing Company pursuant to
the License Agreement (defined below).


"Confidential Information" means all information related to the License
Agreement (defined below) that is identified as Confidential and/or Proprietary
Information (defined above and below), including, but not limited to, financial
information and technical information in the form of designs, concepts,
requirements, specifications, software, interfaces, components, processes, or
the like in each case relating to the MBAND Technology.


“License Agreement” means that certain Sole and Exclusive MBAND Licensing
Agreement entered into by and among The Boeing Company, POSITIVEID CORPORATION,
and MICROFLUIDIC SYSTEMS dated December 20, 2012.


"Intellectual Property Rights" means all rights to Confidential Information
(defined above) or Proprietary Information (defined below), know how, Inventions
(defined below), all technical data relating to the MBAND Technology, including,
but not limited to drawings, designs, specifications, source code, process
information, developments, discoveries, inventions (whether or not patentable),
formulae, techniques, technical reports; and all computer software and related
documentation, including that which can be obtained from examination or reverse
engineering of any such item.  “Intellectual Property Rights” also includes all
common law and statutory rights to the foregoing, including without limitation,
patents, copyrights, trademarks, trade secrets, mask work registrations,
relating to the MBAND Technology.


“Proprietary Information” means all information related to the License Agreement
(defined above) that is identified as proprietary or confidential, or is
disclosed under circumstances reasonably indicating that such information is
proprietary or confidential to the disclosing Party, including, but not limited
to, technical information in the form of designs, concepts, requirements,
specifications, software, interfaces, components, processes, or the like, and
business, management and financial information.
“Inventions” means any invention or discovery, or improvements thereof, that is
or may be patentable or otherwise protectable under Title 35 of the U.S. Code,
except that which is otherwise covered by the License Agreement (defined above)
as a derivative work or enhancement (each as defined in the License Agreement
defined above) in each case relating to the MBAND Technology.


"Documents" means any and all books, accounts, invoices, letters, papers,
security certificates, documents, and other records (including customer lists
and records) in any form evidencing or relating to any part of the MBAND
Technology, together with all agreements, Licenses (defined below), and other
rights and benefits relating to any of them.
 
 
 

--------------------------------------------------------------------------------

 


"Licenses" means (i) any authorization from any governmental authority having
jurisdiction and/or (ii) any Intellectual Property (defined below) license,
distribution agreement, co-existence agreement, or other right to use (or
agreement not to pursue a claim with respect to) any Intellectual Property
(defined below).


"Intellectual Property" means the following (i) all inventions, patents, patent
rights, patent applications (including all reissues, divisions, continuations,
continuations-in-part, and extensions of any patent or patent application),
patentable subject matter, unregistered industrial designs, applications for
registration of individual designs, and registered designs related to the MBAND
Technology; (ii) all trademark and service mark rights, whether registered or
not, applications to register and registrations of the same and like
protections, related to the MBAND Technology and the goodwill of the business of
POSITIVEID CORPORATION and/or MICROFLUIDIC SYSTEMS connected with and symbolized
by such trademarks; (iii) present and future copyrights, whether registered or
not and all present and future applications for copyright registrations
(including applications for copyright registrations of derivative works and
compilations) related to the MBAND Technology; (iv) rights and interests in and
to processes, data, trade secrets, designs, know-how, processes, product
formulae and information, manufacturing, engineering, and other drawings and
manuals, technology, algorithms, blue prints, research and development reports,
technical information, technical assistance, engineering data, design and
engineering specifications, and similar materials recording or evidencing
expertise or information related to the Collateral identified herein; (v) right,
title and interest in and to any and all present and future domain names now or
hereafter existing, created, acquired or held related to the MBAND Technology;
(vi) right, title and interest in and to any and all present and future Licenses
(defined above) with respect to any intellectual property referenced in this
definition of "Intellectual Property"; (vii) and any claims for damages by way
of present and future infringements of any of other intellectual property
referenced in this definition of "Intellectual Property," with the right, but
not the obligation, to sue for and collect such damages for said use or
infringement of intellectual property rights; (viii) amendments, extensions,
renewals and extensions of any of the intellectual property referenced in this
definition of "Intellectual Property"; (ix) commercial tort claims associated
with or arising out of any of the intellectual property referenced in this
definition of "Intellectual Property"; (x) goodwill in any intellectual property
referenced in this definition of "Intellectual Property," including, without
limitation, all payments under insurance or any indemnity or warranty payable in
respect thereto, and foreign rights; and (xi) other intellectual and industrial
property rights owned by POSITIVEID CORPORATION and/or MICROFLUIDIC SYSTEMS or
their respective affiliates, in each case relating to the MBAND Technology.


For the avoidance of doubt, this Description of Collateral does not include any
of the Companies’ assets, properties or rights to the extent such assets,
properties and rights do not relate in any way to and are not held for use in
connection with any MBAND Technology.


For further avoidance of doubt, this Description of Collateral shall
automatically be deemed to include all collateral with respect to which a new
senior lien would be required to be created in favor of The Boeing Company
pursuant to Section 3.10 of that certain Intercreditor and Non-disturbance
Agreement, dated March __, 2013, by and between The Boeing Company, TCA Global
Credit Master Fund LP and the other parties party thereto.


 
 

--------------------------------------------------------------------------------

 
 
Exhibit “B”


TCA COLLATERAL


Any and all property or assets of PositiveId Corporation, a Delaware
corporation, Steel Vault Security, LLC, a Florida limited liability company,
MicroFluidic Systems, a California corporation, VeriGreen Energy Corporation, a
Florida corporation, Steel Vault Corporation, a Delaware corporation, IFTH NY
Sub, Inc., a New York corporation, or IFTH NJ Sub, Inc., a New Jersey
corporation (each individually referred to as a “Debtor” and all of them
collectively referred to as the “Debtors”), of any kind or description, tangible
or intangible, real, personal or mixed, wheresoever located and whether now
existing or hereafter arising or acquired, including, without limitation:


(i) all property of, or for the account of, each Debtor now or hereafter coming
into the possession, control or custody of, or in transit to, Secured Party or
any agent or bailee for Secured Party or any parent, affiliate or subsidiary of
Secured Party or any participant with Secured Party in the Obligations (whether
for safekeeping, deposit, collection, custody, pledge, transmission or
otherwise), including all cash, earnings, dividends, interest, or other rights
in connection therewith and the products and proceeds therefrom, including the
proceeds of insurance thereon; and


(ii) the following additional property of each Debtor, whether now existing or
hereafter arising or acquired, and wherever now or hereafter located, together
with all additions and accessions thereto, substitutions, betterments and
replacements therefor, products and Proceeds therefrom, and all of each Debtor’s
books and records and recorded data relating thereto (regardless of the medium
of recording or storage), together with all of each Debtor’s right, title and
interest in and to all computer software required to utilize, create, maintain
and process any such records or data on electronic media, including all: (A)
Accounts, and all goods whose sale, lease or other disposition by each Debtor
has given rise to Accounts and have been returned to, or repossessed or stopped
in transit by, any Debtor, or rejected or refused by an Account debtor; (B)
As-extracted Collateral; (C) Chattel Paper (whether tangible or electronic); (D)
Commodity Accounts; (E) Commodity Contracts; (F) Deposit Accounts, including all
cash and other property from time to time deposited therein and the monies and
property in the possession or under the control of the Secured Party or any
affiliate, representative, agent, designee or correspondent of the Secured
Party; (G) Documents; (H) Equipment; (I) Farm Products; (J) Fixtures; (K)
General Intangibles (including all Payment Intangibles); (L) Goods, and all
accessions thereto and goods with which the Goods are commingled; (M)
Health-Care Insurance Receivables; (N) Instruments; (O) Inventory, including raw
materials, work-in-process and finished goods; (P) Investment Property; (Q)
Letter-of-Credit Rights; (R) Promissory Notes; (S) Software; (T) all Supporting
Obligations; (U) all commercial tort claims hereafter arising; (V) all other
tangible and intangible personal property of each Debtor (whether or not subject
to the Code), including, all bank and other accounts and all cash and all
investments therein, all proceeds, products, offspring, accessions, rents,
profits, income, benefits, substitutions and replacements of and to any of the
property of each Debtor described within the definition of Collateral
(including, any proceeds of insurance thereon and all causes of action, claims
and warranties now or hereafter held by each Debtor in respect of any of the
items listed within the property or assets covered hereby), and all books,
correspondence, files and other Records, including, all tapes, desks, cards,
Software, data and computer programs in the possession or under the control of
each Debtor or any other Person from time to time acting for each Debtor, in
each case, to the extent of each Debtor’s rights therein, that at any time
evidence or contain information relating to any of the property described or
listed within the definition of Collateral or which are otherwise necessary or
helpful in the collection or realization thereof; (W) all real property
interests of each Debtor and the interest of each Debtor in fixtures related to
such real property interests; and (X) Proceeds, including all Cash Proceeds and
Noncash Proceeds, and products of any or all of the foregoing, in each case
howsoever each Debtor’s interest therein may arise or appear (whether by
ownership, security interest, claim or otherwise).
 
 
 

--------------------------------------------------------------------------------

 


Capitalized terms utilized herein shall have the same meaning ascribed to them
in the Uniform Commercial Code as in effect from time to time in the State of
Nevada, provided that terms used herein which are defined in the Uniform
Commercial Code as in effect in the State of Nevada on the date hereof shall
continue to have the same meaning notwithstanding any replacement or amendment
of such statute, except as Second Lien Holder may otherwise agree.  Terms not
otherwise defined in the Uniform Commercial Code as in effect from time to time
in the State of Nevada shall have the meanings ascribed to such terms in the
Second Lien Documents.





